Citation Nr: 0824702	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  07-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 26, 
2000 for a total disability rating for compensation based on  
individual unemployability (TDIU).

2.  Entitlement to an effective date prior to January 26, 
2000 for the assignment of a 70 percent disability rating for 
a service connection psychiatric disorder variously diagnosed 
as schizophrenia and/or post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1967 to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, granted an 
increased disability rating of 70 percent for the veteran's 
service-connected psychiatric disability and also granted 
TDIU.  The effective date assigned in both instances was 
January 26, 2000. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the veteran's representative submitted a 
written request on behalf of the veteran and requested a 
Video Conference hearing before a Veterans Law Judge at the 
RO.  Accordingly, the veteran should be scheduled for the 
requested hearing.

The case is REMANDED for the following action:

The RO should must schedule the veteran 
for the requested Video Conference 
hearing before the Board.  The veteran 
and his representative must be provided 
proper notice of the date and time of 
the scheduled hearing and the 
notification must be documented in the 
claims file.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

